GINSBURG & MISK tp

Attorneys At Law
215-48 Jamaica Avenue
Queens Village, New York 11428

(718) 468-0500
Fax (718) 468-0592

March 26, 2021
Via ECF Filing

Hon. Gary R. Brown

United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: 2L.G., et al. v. Long Beach CSD, et al.
Docket No. 17 Cv 00453 (GRB) (AYS)

Dear Judge Brown:

This office represents the four plaintiffs in the above-
referenced matter. I am writing after consultation with all counsel
in this matter.

Kindly accept this correspondence as the parties advice to the
Court that all of the plaintiffs’ matters have been settled in
principle. However, three of the four plaintiffs have reached the
age of maturity since the inception of this lawsuit and plaintiff,
C.G., will be turning 18 in May. We are therefore in the process
of obtaining judicially appointed guardians for all of the
plaintiffs for the purposes of permitting authorization for this
settlement. Once that is done, we plan to make formal application
to this Court for compromise of the settlement.

In the meantime, we request this Court’s permission to remove
any deadlines for discovery which may still be in effect. We will
contact the Court for a Conference once all appropriate

guardianships are in place and legal authority has been granted to
effectuate the settlement.

Lastly, please recall that this matter has been consolidated
for purposes of discovery with the matter of Greengus v. Long Beach
CSD, et al., Docket No. 16 CV 01955 (GRB) (AYS. That matter has not
been settled and this settlement shall have not affect upon that
case which is still ongoing.
Hon. Gary R. Brown
March 26, 2021
Page 2

I thank you in advance for your attention to this matter.
Feel free to contact me if you have any questions.

 

GNM: de ~" « GBRARD N. MISK

cc: All Counsel via ECF
